Welch, J.
We think the court below was right. Criminal laws are to be construed strictly in favor of the accused. In its primary sense, the word “person” means a natural person only. I know of no criminal statute in Ohio where the word has been held to apply to a corpora-ration; nor do I know of any case where an attempt has before been made in this state to indict a corporation. We have no common-law crimes in Ohio, and the whole theory and machinery of our administration of criminal law seem adapted only to the prosecution and punishment of natural persons. There is no provision of law for bringing an indicted party into court by summons, or otherwise than by actual arrest of his person. Under such a state of legislation and practice, the legislature could not have intended, in the use of the word “ person,” which is found in almost every criminal law of the state, to authorize an indictment against a corporation for this particular offense, without any special or further provision as to the liability of corporations, or the mode of proceeding against them.

Exceptions overruled.

Hay, C. J., McIlvaine, White, and Res., JJ., concurring.